Exhibit 10


Restricted Stock Units - RSU Career Retention Program


Restricted Stock Unit Grant Certificate - additional terms


1. Grant. The Management Development and Compensation Committee (“Committee”) of
the Board of Directors of General Electric Company (“Company”) has granted
Restricted Stock Units with Dividend Equivalents (“RSUs”) to the individual
named on the front of this Certificate (“Grantee”). Each RSU entitles the
Grantee to receive from the Company (i) one share of General Electric Company
common stock, par value $0.06 per share (“Common Stock”), and (ii) quarterly
cash payments equivalent to the dividend paid to shareholders of such stock,
each in accordance with the terms of this Grant, the GE 1990 Long Term Incentive
Plan (“Plan”), and any rules and procedures adopted by the Committee.


2. Restricted Stock Units. The Company will deliver to the Grantee one share of
Common Stock for each RSU of the Grant for which the restrictions set forth in
paragraph 4 lapse in accordance with their terms.


3. Dividend Equivalents. Until the Grantee’s employment with the Company and its
affiliates is terminated for any reason, or until such time as the following
restrictions lapse, whichever occurs first, the Company will pay the Grantee a
cash amount equal to the number of RSUs subject to restriction times the per
share quarterly dividend payments made to shareholders of the Company’s Common
Stock, with such payments to be made reasonably promptly after the payment date
of each quarterly dividend.


4. Restrictions. Restrictions on the number of RSUs specified on the front of
this certificate will lapse on the designated Restriction Lapse Dates only if
the Grantee has been continuously employed by the Company or one of its
affiliates to such dates. Notwithstanding the foregoing, restrictions on all
RSUs will immediately lapse upon the Grantee’s termination of employment with
the Company or any of its affiliates by reason of the Grantee’s retirement at or
after age 60, or death, provided the Grantee had been continuously employed as
provided above to the date of termination.


5. Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate any RSUs
without the consent of the Grantee. Also, any RSUs for which the restrictions do
not lapse in accordance with the terms in paragraph 4 above shall be canceled.


6. Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.


7. Entire Agreement. This Grant, the Plan, and the rules and procedures adopted
by the Committee, contain all of the provisions applicable to the RSUs and no
other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to the Grantee.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.



